Citation Nr: 0907005	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

4.  Entitlement to an evaluation greater than 20 percent 
prior to October 13, 1988 for degenerative disc disease (DDD) 
L4-5 with L4-5 radiculopathy.

5.  Entitlement to an evaluation greater than 40 percent 
prior to January 25, 1994 for DDD L4-5 with L4-5 
radiculopathy.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU) beginning April 1, 2002.

7.  Entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b) for DDD L4-5 with L4-5 radiculopathy prior 
to January 25, 1994.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon in October 2004 in which service connection for a 
right knee disability and bilateral hearing loss was denied, 
service connection for bilateral tinnitus was granted and 
evaluated as 10 percent disabling effective in October 2003, 
and in which entitlement to TDIU was granted effective from 
April 25, 1996 through March 31, 2002; and in August 2005 in 
which an earlier effective date of June 25, 1977 for the 
grant of DDD, L4-5 with L4-5 radiculopathy was granted with 
evaluations assigned of 20 percent effective June 25, 1977, 
40 percent effective October 13, 1988, and 60 percent 
effective January 25, 1994.  Entitlement to TDIU was also 
granted effective January 25, 1994.  Temporary total 
evaluations for the lower back disability were also assigned, 
under 38 C.F.R. § 4.30 from February 16, 1995 to April 30, 
1995 and from January 18, 1996 to March 31, 1996.

The Veteran and his attorney have requested that the issues 
of entitlement to higher evaluations for the lower back 
disability be assigned the same docket number as previous 
Board decisions decided in August 2000 and March 2002.  The 
Veteran and his attorney argue that the issues on appeal are 
the same as were on appeal at the time of the previous Board 
decisions.  For reasons explained below, the Board declines 
to do so.

A brief review of the procedural history preceding the 
present case on appeal is necessary to facilitate 
understanding the complexity of these matters.

The August 2000 Board decision arose from the Veteran's 
appeal of a June 1998 rating decision in which the RO granted 
entitlement to service connection for a lower back 
disability.  A 40 percent evaluation was assigned, and an 
effective date of April 29, 1996 for the grant of service 
connection was assigned.  The Veteran appealed both the 
effective date and effective date assigned.  The August 2000 
Board decision assigned an effective date for service 
connection of April 25, 1996 and remanded the issue of the 
evaluation to be assigned. The Veteran appealed the effective 
date assigned to the Court.

In December 2001, the Court vacated the August 2000 Board 
decision and remanded it for further development.

In March 2002, the Board again assigned an effective date of 
April 25, 1996 for the grant of service connection for the 
lower back disability.  It granted a 60 percent evaluation 
for the disability, and a separate, 10 percent evaluation for 
the surgical scar of the back.  The 60 percent evaluation was 
the highest evaluation afforded under the pertinent 
diagnostic code.  The Veteran again appealed the effective 
date assigned to the Court.

In November 2003, the Court vacated that part of the March 
2002 Board decision concerning the assignment of an effective 
date for the grant of service connection for the lower back 
disability.

In June 2004, the Board remanded this issue for further 
development.

In the August 2005 rating decision, as noted above, the RO 
granted an effective date for the grant of service connection 
for the lower back disability of June 25, 1977.  This is the 
day after the Veteran was discharged from active service.  No 
earlier effective date can be assigned.  The RO then assigned 
an evaluation of 20 percent effective from June 25, 1977, 40 
percent from October 13, 1988, and 60 percent from January 
25, 1994.  The Veteran appealed the evaluations assigned.

The only issue, therefore, that was left open as the result 
of the December 2001 and November 2003 Court orders is that 
of the assignment of an effective date for the grant of 
service connection for the lower back disability.  The issue 
of the appropriate evaluation to assign the lower back 
disability was remanded, not decided, in the August 2000 
decision.  It was decided in the March 2002 decision, but not 
vacated by the Court.  The issue of the date of service 
connection was subsequently fully granted by the RO.  The 
Veteran appealed the evaluations therein assigned.

The issues of the evaluations to be assigned are therefore 
new issues on appeal before the Board.  Therefore, a new 
docket number was appropriate.

The issues of service connection for bilateral hearing loss, 
entitlement to TDIU beginning April 1, 2002, and to 
entitlement to extraschedular evaluation under 38 C.F.R. § 
3.321(b) for DDD L4-5 with L4-5 radiculopathy prior to 
January 25, 1994 addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the diagnosed right 
knee disability is the result of his active service. 

2.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  The preponderance of the evidence establishes that prior 
to October 13, 1988, the lower spine disability was 
manifested by no greater than moderate limitation of lumbar 
motion and moderate recurring attacks of intervertebral disc 
disease at its most disabling, absent findings of listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, market limitation of forward bending, loss of lateral 
motion, or abnormal mobility of forced motion absent clinical 
findings of narrowing or irregularity of joint space, 
ankylosis, or residuals of fracture vertebrae.

4.  The preponderance of the evidence establishes that prior 
to January 25, 1994, the lower spine disability was 
manifested by no greater than severe recurring attacks of 
intervertebral disc disease absent persistent symptoms with 
little intermitting relief, ankylosis, or residuals of 
fracture with cord involvement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F. 3d. 
1344 (Fed. Cir. 2006).

3.  The criteria for an initial evaluation greater than 20 
percent prior to October 13, 1988, for DDD, L4-5 with 
residual L4-5 radiculopathy are not met. 38 U.S.C.A. §1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 23, 2002).

4.  The criteria for an initial evaluation greater than 40 
percent prior to January 25, 1994, for DDD, L4-5 with 
residual L4-5 radiculopathy are not met. 38 U.S.C.A. §1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disability

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
concerning the issue of service connection for a right knee 
disability is not required, and deciding the appeal at this 
time is not prejudicial to the Veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show that the Veteran was treated for 
complaints of right knee pain during active service.  At the 
time, no knee pathology was found, and the physician recorded 
an impression of muscular strain.  

VA and private medical records show complaints of and 
treatment for right knee disability.  In pertinent part, a 
statement proffered by the Veteran's private treating 
physician dated in April 2008 notes that the Veteran is 
diagnosed with internal derangement, patella-femoral 
dysfunction resulting in chondromalacia, chronic inferior 
patellar tendonitis, and osteoarthritis of the right knee.

The physician opined that these currently manifested right 
knee conditions were more likely than not the result of the 
Veteran's active service.  She explained that service medical 
records showed treatment for pain and stiffness in the right 
knee.  The Veteran's duties required that he carry heavy 
objects in a crouched position, in confined spaces, and up 
and down ladders on board ship.  She noted that the Veteran 
reported the onset of his low back pain during active 
service, and that he was service connected for what was 
ultimately diagnosed as a herniated disc at L4-5, affecting 
the right sciatic nerve with sensory changes, dyesthesia and 
motor weakness.  As early as 1982, she explained, the medical 
records evidenced atrophy of the right thigh and calf, and 
inability to dorsiflex and laterally rotate the right foot.  

The Veteran's discharge documents show that he served as a 
GMGSR, or Gunner's Mate (Guns) Seaman Recruit.  Available 
service treatment records show he served aboard the USS 
Canisteo (AO-99) at the time he was treated for right knee 
pain.  The Veteran's reported duties are consistent with his 
rate and shipboard duty.

The medical evidence presents no other opinions or evidence 
against a finding that the Veteran's manifested right knee 
disability is the result of his active service.  The evidence 
is, at the very least, in equipoise; the benefit of any doubt 
goes to the Veteran, and service connection for a right knee 
disability is warranted. See 38 C.F.R. § 3.102.

Because the claim has been granted under a theory of direct 
service connection, consideration for the grant of service 
connection for the right knee disability under 38 U.S.C.A. 
§ 1151 is rendered moot.



II.  Initial Higher Evaluation for Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F. 3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral. Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260.

As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Veteran's 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).

III.  Initial Higher Evaluations for the Lower Back

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The original claim, that of service connection, predated the 
VCAA.  As noted above in the Introduction, the present issue 
on appeal arises from a rating decision in which an earlier 
effective date was granted.  However, although the appellant 
received inadequate preadjudicatory notice and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, supra.

In an April 2008 letter, the RO advised the Veteran how 
disability evaluations and effective dates were determined, 
and that his lower back disability was evaluated under 
diagnostic codes taking into account such things and the 
nature and symptoms of his condition, the severity and 
duration of his symptoms and the impact of his condition and 
symptoms on his employment and daily life.  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
August 2005 rating decision explained the criteria for the 
next higher disability rating available for the lower back 
disability under the applicable diagnostic codes.  The 
February 2007 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b).  Moreover, the record shows that the appellant was 
represented by a private attorney throughout the adjudication 
of the claims.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Based on the record as a whole, the Board finds that 
a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his increased evaluation claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.

VA has attempted to obtain service medical records, to no 
avail.  However, the Veteran has provided those records in 
his possession and that he was able to obtain.  In addition, 
the RO assigned an effective date beginning the day after the 
Veteran was separated from active service.  VA has assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations in determining the current nature of 
his disability, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did provide in 
support of the claim for service connection.  He declined to 
request a hearing on the issue presently on appeal.  All 
other known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Higher Initial Evaluation for the Lower Back Disability

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was service connected for degenerative disc 
disease, L4-5, postoperative diskectomy and lumbar fusion, 
with residual l4-5 radiculopathy in a June 1998 rating 
decision.  The condition was evaluated as 40 percent 
disabling, effective in April 1996.  The Veteran appealed the 
evaluation and effective date assigned.  In a March 2002 
Board decision, the Board granted a 60 percent evaluation for 
the lumbar back disability and assigned an effective date of 
service connection for the lower back disability of April 25, 
1996.  The Board also assigned a 10 percent evaluation for 
the surgical scar of the lower back.  The RO effectuated this 
decision in a May 2002 rating decision, assigning effective 
dates for the grant of the 60 percent evaluation for the 
lower back disability, as well as the grant of the separate, 
10 percent, evaluation for the residual scar as of April 25, 
1996.

The Veteran appealed the effective date of the grant of 
service connection for his lower back disability.  However, 
he did not appeal the 60 percent evaluation assigned the 
lower back disability, or the 10 percent evaluation assigned 
the residual scar or the effective date of service connection 
assigned the residual scar.  

As noted above in the Introduction, the issue of the 
effective date of service connection was the subject of a 
November 2003 Court order, which vacated that part of the 
March 2002 Board decision only.  Accordingly, the Board 
remanded the issue of the effective date for service 
connection for the lower back disability for further 
development, including notice of the VCAA, in June 2004.  The 
RO, in an August 2005 rating decision assigned an effective 
date of June 25, 1977 for the grant of service connection for 
DDD, L4-5, postoperative and lumbar fusion with residual L4-5 
radiculopathy.  In pertinent part, the RO assigned a 20 
percent evaluation from June 25, 1977, a 40 percent 
evaluation from October 13, 1988, and a 60 percent evaluation 
from January 25, 1994.  The Veteran appealed the evaluations 
assigned prior to January 25, 1994 and prior to October 13, 
1988.

The evaluations assigned during this time were assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, 5293, and 5295.  
Prior to October 13, 1988, the RO observed, the medical 
evidence demonstrated that the Veteran manifested symptoms of 
moderate limitation of lumbar spine motion, muscle spasm on 
extreme forward bending, and recurring attacks of moderate 
intervertebral syndrome.  Prior to January 25, 1994 , the 
medical evidence demonstrated that the Veteran manifested 
increased symptoms of intervertebral syndrome, including 
radiation of pain down the outer right leg, and that X-rays 
revealed DDD and disc herniation in the lumbar spine.  

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003.  However, as the time periods under 
consideration here-prior to October13, 1998 and prior to 
January 25, 1994-are before the effective date of the 
revisions, only the criteria in effective prior to September 
23, 2002 will be discussed.  The revised criteria can be 
applied no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.

The regulations in effect during the time period under 
consideration afforded a 20 percent evaluation for moderate 
limitation of lumbar motion and a 40 percent evaluation for 
severe limitation of lumbar motion under Diagnostic Code 
5292.  Under Diagnostic Code 5295, lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position was afforded 
a 20 percent evaluation.  A 40 percent evaluation was 
afforded for severe lumbosacral strain characterized by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  Under Diagnostic Code 5293, a 20 percent evaluation 
was warranted for moderate symptoms of intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation, for 
severe symptoms with recurring attacks with intermittent 
relief; and a 60 percent evaluation, for pronounced symptoms 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  See 38 C.F.R. § 3.71a, Diagnostic Codes 5292, 5293, 
5293.

In support of his arguments, the Veteran has submitted the 
statement of his private treating physician, dated in April 
2004. The physician offered the opinion that the lower back 
disability ought to be evaluated as 40 percent disabling 
prior to October 13, 1988, and as 60 percent disabling prior 
to January 24, 1994.  Her rationale is that between 1977 and 
1982, the Veteran had frequent recurrent episodes of 
disabling back pain.  Signs suggestive of herniated disks at 
L4-5 and L5-S1 with radiculopathy were documented in 1982, 
and he was prescribed Feldane and Ultram from 1984 to 1988.  
From 1988 through 1994, the physician stated, the Veteran 
reported he received no treatment for his back but that he 
took over the counter medications and self-prescribed bed 
rest for frequent episodes of recurrent severe low back pain 
with muscle spasms and right leg pain.  

While treatment records essentially concur with the 
physician's reported history of medical treatment, for 
reasons discussed below, the medical evidence does not 
reflect findings that support an evaluation greater than 20 
percent for the lower back disability prior to October 13, 
1988, or greater than 40 percent for the lower back 
disability prior to January 25, 1994.


a) Prior to October 13, 1988

VA and private treatment records from 1977 to 1988 do show 
complaints of lower back pain and pain radiating into the 
right leg, and treatment for lower back problems including 
observations of weakness, loss of muscle tone, and partial 
foot drop in the right leg, in 1982, compensated scoliosis in 
1984, and paraspinal muscle spasm with the prescription of 
Feldane in 1984.  A statement from the Veteran's private 
treating physician indicates that the Veteran was treated for 
possible disc herniation at L5-S1 and L4-5 off and on from 
April to October 1982.

Private medical records also show that in October 1982, the 
Veteran was found to exhibit a smaller circumference of the 
right thigh and calf, as compared to the left.  It is 
difficult to read the notations due to the records having 
been copied, but there was clearly a decrease in the 
circumference-albeit less than an inch:  the thigh measuring 
20 inches on the right and 20 and what appears to be 1/8 on 
the left, the calf measuring 20 and 5/8 on the right and 20 
and 6/8 on the left.  The Veteran was also observed to lean 
antalgically to the left.  

However, reflexes and sensation was found to be intact 
throughout this time period, and the Veteran was observed to 
have improved, overall, with treatment in October 1982.  
Limitation of lumbar spine motion was measured at its most 
limited during this time at 65 degrees flexion, 15 degrees 
extension, 20 degrees bilateral lateral flexion, 15 degrees 
right rotation, and 30 degrees left rotation with pain on all 
aspects of motion.

And, while the Veteran's private treating physician assessed 
possible disc herniation at L5-S1 and L4-L5, there are no 
clinical observations confirming this, or of narrowing or 
irregularity of joint space prior to October 13, 1988. 

Thus, prior to October 13, 1988, the medical evidence does 
not show that the Veteran exhibited limitation of motion to a 
degree greater than moderate; recurring attacks of 
intervertebral disc syndrome that were greater than moderate 
in severity; or lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritis 
changes, or abnormal mobility on forced motion.  There are 
also no clinical findings of narrowing or irregularity of 
joint space prior to October 13, 1988.

Higher evaluations could also be warranted for ankylosis or 
residuals of fractured vertebrae (Diagnostic Codes 5285, 
5286).  However, as noted above, the Veteran was able to move 
his lumbar spine, albeit with pain and limitation; and there 
are no findings of fracture vertebrae.

b) Prior to January 25, 1994

VA and private treatment records from 1998 to 1994 show 
continued treatment for the lower back with pain radiating 
into the right leg.  He was prescribed physical therapy, 
exercises, and continued use of Feldane.  X-rays taken in 
October 1988 show DDD with disc herniation at L4-5 with the 
remainder of the lumbar spine intact.  

However, there are no findings of recurring attacks of 
intervertebral disc syndrome that were greater than severe, 
with intermittent relief prior to January 25, 1994.  

Higher evaluations could be warranted for complete bony 
fixation of the spine at an unfavorable ankylosis or 
unfavorable ankylosis of the lumbar spine, or for residuals 
of fracture with cord involvement rending the Veteran 
bedridden or requiring long leg braces (Diagnostic Codes 
5285, 5286, and 5289).  However, the record does not show 
that the Veteran's lumbar or entire spine was ankylosed 
during this period.  Rather, treatment records show he was 
able to ambulate without assistive devices, and had full 
active range of motion, albeit with pain, as late as in 
November 1988.  Results of X-rays taken in October 1988 and 
myelogram taken in March 1994 show degenerative changes, 
including narrowing of the vertebral spaces, but no 
fractures.  



Summary

The preponderance of the evidence is against the claim for 
entitlement to initial evaluations greater than 20 percent 
prior to October 13, 1988 and greater than 40 percent prior 
to January 25, 1994 for the lower back disability; there is 
no doubt to be resolved; and initial evaluations greater than 
20 percent prior to October 13, 1988 and 40 percent prior to 
January 25, 1994 for DDD, L4-5 with residual L4-5 
radiculopathy are not warranted.

In evaluating the Veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain and weakness as indicated in the above discussions. See 
DeLuca, supra. The Veteran's complaints of pain, painful 
motion and the examiners' observations of pain and painful 
motion were considered in the level of impairment and loss of 
function attributed to lower back disability, and are 
reflected in the evaluations assigned and herein confirmed.  

The Board has considered the statements of the Veteran. The 
Veteran is competent as a lay person to report that on which 
he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is not competent to offer a 
medical opinion as to the extent of his lower back 
disability, as there is no evidence of record that he has 
specialized medical knowledge. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). Moreover, his assertions do not outweigh 
the medical and clinical medical evidence reflecting the 
extent of his disability in conjunction with the schedular 
criteria.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case other than those that have 
already been assigned. See Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The issue of referral to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance is the subject of 
a remand immediately following this decision.  



ORDER

Service connection for a right knee disability is granted.

An evaluation greater than 10 percent for bilateral tinnitus 
is denied.

An evaluation greater than 20 percent prior to October 13, 
1988 for DDD, L4-5 with residual L4-5 radiculopathy is 
denied.

An evaluation greater than 40 percent prior to January 25, 
1994 for DDD, L4-5 with residual L4-5 radiculopathy is 
denied.


REMAND

The Veteran also seeks entitlement to service connection for 
bilateral hearing loss, and to TDIU beginning April 1, 2002.

The most recent audiology VA examination of record is dated 
in September 2004.  This does not provide a sufficient basis 
upon which to determine if the Veteran currently manifests 
hearing loss.  Additional examination is therefore required.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU was granted in an October 2004 rating decision and, in 
an August 2005 rating decision, made effective from January 
25, 1994 to March 31, 2002, terminating when the Veteran was 
apparently hired as an employee by VA.  However, there are no 
documents in the file which would allow the Board to 
independently evaluate the Veteran's employment-whether such 
employment is full or part time, or if the Veteran is 
currently employed.  Absent such evidence, the Board is 
unable to fairly evaluate the Veteran's claim.

Finally, the Veteran has presented an October 1982 statement 
from his private treating physician, indicating that he 
required treatment for a possible disc herniation at L5-S1 
and L4-L5, described as an off and on condition that required 
him to miss many classes due to pain.  An April 2004 
statement from another private treating physician notes that 
the Veteran's lower back disability interfered with his 
ability to obtain and keep employment, and interfered with 
school and his personal/social life between 1977 and 1982.

As discussed fully in the decision, above, the medical 
evidence does not show that the lower back symptoms met the 
criteria for an evaluation greater than 20 percent prior to 
October 13, 1988, or for an evaluation greater than 40 
percent prior to January 25, 1994.  However, the Veteran 
testified before the RO in March 1997 and stated that he was 
denied work and lost his job in 1984 because of his back 
disability.  Because of the Veteran's assertions, it is 
necessary to remand this claim to develop it for referral for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321.  In the alternative, the RO should 
determine if there are any periods during this time for which 
a temporary total evaluation under 38 C.F.R. § 4.29 or 4.30 
is indicated.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and 
private treatment records are obtained.  
Document negative responses and inform 
the Veteran so that he may attempt to 
obtain any missing records on his own.

2. Schedule the Veteran for audiological 
examination by an appropriate medical 
professional to determine the nature and 
extent of his claimed bilateral hearing 
loss.  All indicated tests and studies 
should be performed. The claims folder 
and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

If hearing loss if found, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that such hearing loss is due to his 
active service.  

The opinion expressed must be supported 
by complete rationale.

3.  Conduct all appropriate development 
to adjudicate the Veteran's claim for 
TDIU from April 1, 2002 to the present, 
including obtaining the Veteran's 
employment history.

4. If indicated, schedule the Veteran for 
medical examination by an appropriate 
medical professional to determine his 
employability.  The examiner should 
determine the nature and extent of all 
service-connected and nonservice-
connected disabilities.  All indicated 
tests and studies should be performed. 
The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examination.

The examiner is to offer an opinion as to 
the Veteran's employability.  If the 
Veteran is found to be unemployable, the 
examiner is to offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's unemployability is due 
to his service-connected disabilities as 
opposed to non-service connected 
disabilities.

All opinions expressed must be supported 
by complete rationale.

5.  Refer the case to the Under Secretary 
for Benefits or to the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extra-schedular evaluation under 38 
C.F.R. § 3.321(b) for DDD L4-5 with L4-5 
radiculopathy prior to January 25, 1994.

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for bilateral hearing loss, for 
entitlement to TDIU, and for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321 for DDD L4-5 with L4-5 
radiculopathy prior to January 25, 1994, 
with application of all appropriate laws 
and regulations, including consideration 
of extraschedular evaluations under 
38 C.F.R. § 3.321, and consideration of 
any additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examination could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


